Citation Nr: 1449668	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1972 to December 1973.  The Veteran also had service in the Army National Guard from 1975 to 1978.

This matter comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral hearing loss disability.  A January 2011 Board decision reopened the Veteran's claim and remanded it for further development.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In November 2010, the Veteran had a hearing before a Veterans' Law Judge who has since retired.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously noted, the Veteran was scheduled for a hearing before a Veterans' Law Judge, which was duly held in November 2010.  During the course of this appeal, the presiding judge retired from the Board.  The law and regulations require that the Veterans' Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  Thus, in correspondence dated September 2014, the Veteran was notified of the retirement of the Veterans' Law Judge who presided over his November 2010 hearing.  The Veteran was offered the opportunity to be scheduled for another hearing before an active Veterans' Law Judge, pursuant to 38 C.F.R. § 20.717 (2014).  The Veteran responded in the affirmative in September 2014, requesting that he be provided a new Board hearing, to be held at the RO by way of video conference before a Veterans' Law Judge.  The appeal is therefore remanded for appropriate action pursuant to this request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a Veterans' Law Judge at the AOJ, in accordance with applicable procedures; notice should be sent to the Veteran as required.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



